DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18-20 is/are directed to a “computer-readable storage medium” claimed in the absence of any underlying medium or other system, but a “computer-readable storage medium” is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore non-statutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a non-transitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2020/302163 A1].
Claim 1: A data processing system comprising:

a processor; and a computer-readable medium storing executable instructions that, when executed, cause the processor to perform operations comprising: [D1, [0086]] D1 teaches the illustrated one or more processors 1014 together with the computer program code stored in memory constitute exemplary processing means for using and/or training neural networks.

obtaining digital ink stroke data representing handwritten text, drawings, or both; [D1, [0004]] D1 teaches the distinction between drawing and writing strokes. Further D1 teaches a computerized method for digital ink parsing comprising receiving the ink strokes and detecting each of the drawing and writing strokes. 

analyzing the digital ink stroke data to extract path signature feature information from the digital ink stroke data; [D1, Figure 9 and [0060]] D1 teaches the parsing to identify writing regions or writing strokes. Ink strokes corresponding to the digital ink input are parsed at operation 904.

analyzing the path signature feature information using a convolutional neural network (CNN) trained to perform a pixel-level sematic analysis of the digital ink stroke data and to output a pixel segmentation map with semantic prediction information for each pixel of digital ink stroke data; [D1, Figure 9 and [0026 and 0060]] D1 teaches semantic segmentation using pixel-wise classification is performed to label the writing strokes. In one example, a customized U-net neural network is used. With this technique, predicted writing masks are used to label the writing strokes.

analyzing the pixel segmentation map to generate stroke-level semantic information using a pixel-to-stroke conversion model; and [D1, [0028]] D1 teaches a labeling process is configured to use the writing masks, which in some examples are predicted writing masks, to label the writing strokes. In the illustrated example, the writing strokes are labeled as a word type, which are letters. That is, the writing strokes are extracted from the writing masks.

processing the digital ink stroke data based on the stroke-level semantic information. [D1, Figure 9 and [0061]] D1 teaches the image pixel corresponding to the labeled writing strokes are removed and output, for example, as writing stroke objects. The writing stroke objects are used in next stage processing in some examples. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of the various embodiments of D1 in order to utilize the particular device and process the digital ink stroke. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the noted device and processing the digital ink stroke. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3: The data processing system of claim 1, wherein the CNN is a U-Net. Claim 3 is rejected for similar reasons as to those described in claim 1. 

Claim 4: The data processing system of claim 1, wherein the pixel segmentation map comprises, for each pixel, a prediction of whether the pixel is associated with a writing stroke. [D1, [0019]] Claim 4 is rejected for similar reasons as to those described in claim 1, further the determination is made if the pixel is associated with a stroke.

Claim 5: The data processing system of claim 1, wherein the pixel-to-stroke conversion model comprises a Gradient Boosting Tree. [D1, [0019]] D1 teaches the conversion of the image space to the stroke space using the boosting decision tree.

Claim 6: The data processing system of claim 5, wherein, to analyze the pixel segmentation map to generate the stroke-level semantic information, the computer-readable medium further comprises instructions to cause the processor to perform operations comprising: determining stroke feature data from the pixel segmentation map and the path signature feature information; and providing the stroke feature data to the pixel-to-stroke conversion model. [D1, Figure 9 and [0061]] D1 teaches the image pixel corresponding to the labeled writing strokes are removed and output, for example, as writing stroke objects. The writing stroke objects are used in next stage processing in some examples. Since the writing masks are used to label the writing strokes the data is provided to the-to-stroke conversion. 

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 3 & 5.

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 4.

Claim 14: Claim 14 is rejected for similar reasons as to those described in claim 6.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 9.

Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 1.


Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 6.
< Remainder of Page Left Intentionally Blank >
Claim(s) 2, 7, 9, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2020/302163 A1] in view of D2 [US 5105468 A].
Claim 2: The data processing system of claim 1, wherein, to analyze the digital ink stroke data to extract the path signature feature information from the digital ink stroke data, the computer-readable medium further comprises instructions to cause the processor to perform operations comprising: determining geometric information for each respective stroke of the digital ink stroke data, the geometric information including geometrical locations of stroke points of each respective stroke, geometrical translation of stroke points for each respective stroke, and curvature information for each respective stroke. [D2, Column 7, Lines 61 – Column 8, Lines 11] D2 teaches the handwritten characters are entered on an electronic tablet. The terminal records trajectory information for each character. The trajectory information comprises drawing actions which are recorded as a sequence of coordinates, for example, Cartesian coordinates [x(t), y(t)]. Such sequences are then transformed to obtain invariance with respect to position, scale, and writing speed for a single character. Additional preprocessing of the handwritten characters permits extraction of local geometric information such as direction of movement and curvature of trajectory. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 further with the teachings of D2, wherein D2 allows for the further analysis of the digital ink stroke in which the point, curvature, geometric information, and more is determined. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the additional processed information of D2.Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.

Claim 7: The data processing system of claim 6, wherein, to determine the stroke feature data, the computer-readable medium further comprises instructions to cause the processor to perform operations comprising: determining geometrical feature information for a stroke of the digital ink stroke data by sampling a set of coordinates of the stroke and determining geometric relationships between the set of coordinates. [D2, Column 7, Lines 61 – Column 8, Lines 11] D2 teaches the handwritten characters are entered on an electronic tablet. The terminal records trajectory information for each character. The trajectory information comprises drawing actions which are recorded as a sequence of coordinates, for example, Cartesian coordinates [x(t), y(t)]. Such sequences are then transformed to obtain invariance with respect to position, scale, and writing speed for a single character. Additional preprocessing of the handwritten characters permits extraction of local geometric information such as direction of movement and curvature of trajectory.

Claim 9: The data processing system of claim 6, wherein, to determine the stroke feature data, the computer-readable medium further comprises instructions to cause the processor to perform operations comprising: determining trajectory feature information for each stroke of a set of strokes of the digital ink stroke data by sampling a set of points from the pixel segmentation map to obtain the prediction information for each pixel of digital ink stroke data. [D2, Column 7, Lines 61 – Column 8, Lines 11] D2 teaches the handwritten characters are entered on an electronic tablet. The terminal records trajectory information for each character. The trajectory information comprises drawing actions which are recorded as a sequence of coordinates, for example, Cartesian coordinates [x(t), y(t)]. Such sequences are then transformed to obtain invariance with respect to position, scale, and writing speed for a single character. Additional preprocessing of the handwritten characters permits extraction of local geometric information such as direction of movement and curvature of trajectory.

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 2.

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 7.

Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 2.

< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8 and 16 is objected to as the prior art of record, either alone or in combination, fails to teach or suggest:  identifying a first set of points of the first stroke; identifying a second set of points of a second stroke that is after the first stroke in chronological writing order; identifying a third set of points of a third stroke that is before the first stroke in chronological writing order; determining a first set of vectors connecting respective points of the first set of points and the second set of points; and determining a second set of vectors connecting respective points of the first set of points and the third set of points.
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661